Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and arguments received on 02/23/2021. Claims 1-42 were previously pending. Claims 1-14 and 42 were withdrawn. Claims 1, 15, 23, 26, 27, 29, 33, 39 and 42 are currently amended.
A complete action on the merits of claims 1-42 follows below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Devin Looijen on 04/22/2021 (interview summery is attached to this paper).

Claim 1, lines 4-5, “sufficient volumetric flow” is amended to --sufficient volumetric flow with a negative pressure--.
Claim 18, line 2, “negative pressure” is amended to --the negative pressure--.
Claim 27, line 2, “negative pressure” is amended to --the negative pressure--.
Claim 30, line 6, “defined by” is deleted.
All Withdrawn Claims 1-14 and 42 are cancelled.

Reason for Allowance
 The following is an examiner’s statement of reasons for allowance: (claims 15-41 as presented in the claim set dated 02/23/2021 remain allowable over the IDS received on 05/03/2021).
The following is an examiner’s statement of reasons for allowance:
Claim 15 is allowed for disclosing “the impermeable membrane is placed unaffixed against a surface of a forming tool” and “vacuum port that is configured to provide sufficient volumetric flow with a negative pressure to offset air leaks at edges of the impermeable membrane when the impermeable membrane is placed against a surface of a forming tool”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 15 is Lane et al. (US Publication No. 2014/0061962).
Lane et al. teaches a composite manufacturing apparatus (abstract); Fig. 1 of Lane et al. shows an apparatus comprising: an impermeable membrane (vacuum bag 10); a vacuum port (where vacuum line or hose 30 is connected to the impermeable membrane 10 from top) penetrating through the impermeable membrane; and a pump (vacuum pump 22) coupled with the vacuum; a permeable layer (par. 0044: breather material with substantially uniform permeability) that is interposed between a surface of a forming tool and the impermeable membrane during operation of the apparatus; and that comprises a high-flow material that facilitates airflow (par. 0098: breather mat 12 that has multiple passages; par. 0044: breather material with substantially uniform permeability); the impermeable membrane is configured to cover an object (pre-preg 16) on the forming tool (tool 18); the impermeable membrane (vacuum bag 10) is placed against the surface of the forming tool along a perimeter of the impermeable membrane (see Fig. 15); but in device of Lane et al. a bead of sealant 68 is located between the impermeable membrane 10 and the forming tool 18 and is not unsealed and therefore the impermeable membrane 10 and the forming tool 18 are affixed which prevents air leaks at edges of the impermeable membrane.
Claims 16-28 are allowed due to dependency on allowed claim 15.

Claim 29 is allowed for disclosing “a pump that is configured to apply a negative pressure to the vacuum port which evacuates air between the impermeable membrane and the object while the impermeable membrane is unaffixed and unsealed along a perimeter of the impermeable membrane, and at least a part of the perimeter directly contacts an upper surface of the forming tool”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 29 is Lane et al.
Fig. 1 of Lane et al. shows an system comprising: an impermeable membrane (vacuum bag 10); a vacuum port (where vacuum line or hose 30 is connected to the impermeable membrane 10 from top) at the impermeable membrane; and a pump (vacuum pump 22) that is configured to apply a negative pressure to the vacuum port which evacuates air between the impermeable membrane and an object (pre-preg 16); a permeable layer (par. 0044: breather material with substantially uniform permeability) that is interposed between the surface and the impermeable membrane during operation of the apparatus; and that comprises a high-flow material that facilitates airflow (par. 0098: breather mat 12 that has multiple passages; par. 0044: breather material with substantially uniform permeability); but in device of Lane et al. a bead of sealant 68 is located between the impermeable membrane 10 and the forming tool 18 and is not unsealed and therefore the 
Claims 30-41 are rejected due to dependency on rejected claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHDI H NEJAD/Examiner, Art Unit 3723